AGE OF MAJORITY
Under 15 O.S. 13 [15-13] (1972) and 16 O.S. 1 [16-1] (1972), males who are otherwise competent obtain majority and the power to sell, lease, mortgage and dispose of real property upon achieving eighteen years of age.  This will acknowledge receipt of your letter wherein in effect you pose the following question: Can a male eighteen years of age enter into a lawful and binding contract for the sale of real property? Title 15 O.S. 13 [15-13] (1972), which amended a former statute, states that except as otherwise specifically provided in the statutes minors (of both sexes) are persons who have not yet achieved eighteen years of age. Title 15 O.S. 17 [15-17] (1972) provides that, aside from certain exceptions set forth in other statutes minors cannot lawfully sell or otherwise dispose of real estate.  On August 1, 1972, the same date that the above statutes in their present form became effective, an amendment to Section 1 of Title 16 dealing specifically with real estate transactions also became effective. The amended statute, 16 O.S. 1 [16-1] (1972), states affirmatively what is implied in the other sections: "Any person at least eighteen years of age being otherwise qualified thereto and all persons upon whom the rights of majority have been conferred . . . may mortgage, convey or otherwise dispose of or make any contract relating to real estate or any interest therein." This changed a predecessor section which had provided that males obtain capacity to enter into binding transactions with respect to real estate only upon achieving the age twenty-one.  It is, therefore, the opinion of the Attorney General that the question set forth above can be answered in the affirmative. In Oklahoma, males who are otherwise competent become legally capable of mortgaging, selling or otherwise disposing of real property upon achieving eighteen years of age. (Frank Gregory)